DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  TODD THOMAS FLORIO-BUNDY,
                          Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D14-2009

                         [December 10, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 562003CF001940A.

  Todd Thomas Florio-Bundy, Avon Park, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. Santiago v. State, 91 So. 3d 919 (Fla. 2d DCA 2012).

DAMOORGIAN, C.J., WARNER and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.